Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Claim Objections
Claim 1, 11,  and 21 are objected to because of the following informalities:


    PNG
    media_image1.png
    493
    734
    media_image1.png
    Greyscale

Applicant argues 

    PNG
    media_image2.png
    135
    689
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10, 11, 12, 15, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Pub 2007/0179949 A1), in view of Cramer (U.S. Pub 2013/0262455 A1)
Claim 1
Sun discloses a computing system comprising ([0019], fig. 1, a system search provider 102 comprises software and hardware elements): 
one or more hardware processors (U.S. Patent 6021409 incorporated by reference, col 5, fig. 1, computing system comprising search engine 140 configured as one or more multiprocessor) ; and 
memory storing instructions that, when executed by the one or more processors, cause the computing system to (U.S. Patent 6021409 incorporated by reference, col 5, fig. 1, computing system comprising search engine 140 configured as one or more multiprocessor, memories, disk storages): 
receive documents from one or more data sources to generate a corpus ([0021], line 1-4, “... The search provider 102 crawls content sources 116a, 116b and 116c in communication with the network 114, such as the Internet, which may comprise collecting combinations of content items and information regarding the same...” [0020], line 11-13, “... for maintaining cached copies at the persistent data store of content items that the content sources 116a, 116b and 116c host...” <examiner note: a collection of content items are received/crawled from content sources 116 a-c, and stored as copies/a corpus in persistent data store. According to the specification of the present application, “... one or more sets of documents (i.e., a corpus)...” [0048]. Therefore, a set of content items that is crawled and stored at the persistent data store is a corpus of crawled content items>); 
generate an index of the documents based on keywords and phrases contained in each of the documents of the corpus ([0021], line 4-16, “... The index component 104 generates an index... the index component 104 creates an index of word-location pairs that allows a search engine 108 to identify specific content items and information...” <examiner note: the index component creates an index of word-location pairs of the collected content items>);
receive a search criteria including keywords to search the corpus using the index ([0022], line 1-4, “... A user... submits a query to the search engine 108...” [0024], line 1-2, “... Upon receipt of the query, the search engine 108 examines the index using the terms comprising the query in an attempt to identify a result set that contains those content items...” <examiner note: the search engine exams the index in response to a search query to obtain result set>);
search the corpus using the index and the search criteria to generate search results ([0024], line 1-2, “... Upon receipt of the query, the search engine 108 examines the index using the terms comprising the query in an attempt to identify a result set that contains those content items...” <examiner note: the search engine exams the index in response to a search query to obtain result set of crawled content items/corpus of content items>);
order the search results ([0024], line 4-6, “... The search engine 108 formulates the result set... for presentation to the user...” [0029], line 8-17, “... The search engine... result set to the relevance engine 112. The relevance engine 112 applies the relevance function... to the one or more content items... calculating a relevance score for the content items in the result set. The search engine 108 receives the relevance scores for the content items in the result set from the relevance engine 112 and may utilize the relevance scores for ranking or ordering purposes...” <examiner note: the search results/result set are ranked/ordered based on relevance scores>); 
provide the search results to a user device ([0029], line 21-23, “... The search engine 108 transmits the ranked result set to the client device 118a and 118b for viewing by the user...” <examiner note: the ranked/ordered result set is presented to user>);
a machine learning model (relevance engine 112) configured to generate a probability of likelihood of relevancy for at least a subset of the documents of the corpus (the result set is a subset of content items in the persistent data store) ([0025], line 11-13, “... a relevance engine 112 that is operative to utilize machine learning that is trained by query differentiation to determine the relevance of a given content item to a given query...” [0027], line 1-3, “... Alternatively, the relevance engine 112 may access the persistent data store 110 to retrieve a past query (training query) and corresponding result set (training set)....” [0030], “...  each query, p∈Q, may be modeled as a probabilistic distribution over DxL as presented in Pq (d,l), d∈D, l∈L Equation 1: [0031] Equation 1 specifies the probability that content item d is assigned training relevance score l when paired with query q...” <examiner note: The relevance engine is trained to determine a relevance score to content items/search results relative to a given query>); 
However, Sun does not explicitly disclose
update a machine learning model based on the selection of the one or more documents considered to be relevant; 
re-order the search results based on the probability of likelihood of relevancy for each of the at least a subset of the documents of the corpus; and 
provide the ordered search results based on the probability of the likelihood of relevancy to the user device, the search results including an ordered list of documents. 
Cramer discloses
update a machine learning model based on the selection of the one or more documents considered to be relevant ([0046], line1-3, “... At a certain period of time, consider that the user has viewed k documents whose summaries are s1, . . . , sk. The user model is then expanded...” [0047], line 1-2, “... the system considers not only the clicked summaries, but also the ones that are skipped...” [0048], line 1-3, “... every time the user model is updated the system re-ranks all of the documents in the result set...” <examiner note: the system monitors user’s interactions with search results. The selections of search results are considered as relevant and skipped search results are considered as relevant. The user model is updated based on user’ interactions and the search results are reranked based on updates of user model>); 
re-order the search results based on the probability of likelihood of relevancy for each of the at least a subset of the documents of the corpus ([0042] FIG. 2C...the first modified results might look after the user clicks on the document "George Washington University" 226 from the initial results... The set of matched documents remains the same, yet their order has changed based on the intelligence gathered as a consequence of the user's click on the document "George Washington University" 226. The system has determined that the user is most likely interested in universities containing the word "Washington" as opposed to George Washington the man or Washington the city or state. As a result, the "Access Washington Home Page" document 220, which was initially at the top of the list, has fallen to the sixth position 245 because the system has deemed, based on the behavior of the user, that the probability of this document being relevant to the user has declined. On the other hand, the "University of Washington" document 221, which was initially in the second position, has now moved to the top 240 because the system has deemed, again based on the behavior of the user, that the relevance of this document has increased. This process continues, for all practical purposes, for every document returned in the set of search results...” <examiner note: the initial search results are modified based on user’s selection. For instance, when user select document 226, the system updates the user model and re-ranks the initial search results. Document 240 is deemed that the probability of this document being relevant to the user is increased and the probability of document 220 being relevance to the selected document 245 is decreased>); and 
provide the ordered search results based on the probability of the likelihood of relevancy to the user device, the search results including an ordered list of documents (fig. 2C is a re-ranked search result list) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include updating user model using user’ interactions with search results and re-ranking the search results in real time as disclosed by Cramer into Sun because relevance engine as disclosed by Sun is updated based on user’ s interactions with result set; however, the relevance engine does not re rank the search result is immediately. Cramer discloses that the model is updated and the initial search results is updated in real time. By incorporating Cramer into Sun, as user selects search result that being relevant to the user, the model is updated with new user 
Claim 2
Claim 1 is included, Sun discloses wherein the documents may include any computer object with text ([0021], line 4-16, “... The index component 104 generates an index... the index component 104 creates an index of word-location pairs that allows a search engine 108 to identify specific content items and information...” <examiner note: the content items include text in order to index as word-location pairs>) 
Claim 5
Claim 1 is included, Sun discloses wherein each document is encoded as a feature vector ([0026], line 1-6, “... The relevance engine 112 utilizes "features" of a given query-content item pair in determining relevance. A feature is a quantification of an aspect of a relationship between a query and content item, which may include quantifying aspects of the query, the content item, or both. According to one embodiment, a feature is represented as one or more values for a given query, a content item or both, and is referred to as a feature vector...”) 
Claim 7
Claim 1 is included, Cramer further discloses wherein the instructions further cause the computing system to track each change to the machine learning model and store the information as model information ([0048], “... every time the user model is updated the system re-ranks all of the documents in the result set by scoring each summary based on its similarity to the current user information need vector . In another embodiment, as mentioned previously, the system only re-ranks the documents that have yet to be seen. Then the highest ranked results of the unseen documents are moved forward and presented as "recommendations" for the user...”)
Claim 10
Claim 1 is included, Cramer further discloses wherein the instructions further cause the computing system to receive a selection of one or more documents considered to be irrelevant from the user device and the machine learning model is updated based on the selection of the one or more documents considered to be relevant ([0047], “... the system considers not only the clicked summaries, but also the ones that are skipped. When a user is presented with a list of summaries of top ranked documents, if the user chooses to skip the first n documents to view the (n+1)-th document, the system infers that the user is less interested in the first n documents, but is attracted by the (n+1)-th document. The system will thus use these summaries as negative and positive examples to update the user information need vector...”)	Claims 11, 12, 15, 17, 20, and 21 are similar to claims 1, 2, 5, 7, 10. The claims are rejected based on similar reasons.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Pub 2007/0179949 A1), in view of Cramer (U.S. Pub 2013/0262455 A1), as applied to claims 1 and 11, and further in view of Makeev (U.S Pub 2008/0301089 A1)
Claim 3
Claim 1 is included, however, Sun does not explicitly disclose wherein the documents are abstracts and include identifiers of longer documents that the abstracts belong to. 
	Makeev discloses wherein the documents are abstracts and include identifiers of longer documents that the abstracts belong to ([0040], “... By way of example, FIG. 3 illustrates a sample screen shot 150 of a search results page using the search term "Grand Canyon" (as indicated in bold in the abstracts). Each document identifier 152 includes an abstract 154 and a hyperlink 156. In this example, the abstract 154 of the first document identifier 152 includes the terms "Official," "site," "from," "the," "NPS," "Provides," "park," "maps," "information," "on," "activities," "NPS," "services," "and," "a," "Grand," "Canyon," "trip," "planner."...” <examiner note: each search result includes an abstract la hyperlink of the search results>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an abstract in each search result as disclosed by Makeev into Sun because abstracts are most relevant information of the documents. By incorporating abstracts as an enhancement of search result page, the user views abstracts to determine their relevancies o save time before reading the whole documents.
Claim 13 is similar to claim 3. The claim is rejected based on similar reason

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Pub 2007/0179949 A1), in view of Cramer (U.S. Pub 2013/0262455 A1), as applied to claim 1 and 11, and further in view of Buckley (U.S. Pub 2010/0332503 A1)
Claim 4
Claim 1 is included, however, Sun does not explicitly disclose wherein order the search results comprises ordering the search results based on term frequency-inverse document frequency (TF-IDF).  
wherein order the search results comprises ordering the search results based on term frequency-inverse document frequency (TF-IDF) ([0040], “... Finally, the processor ranks all the remaining corpus documents using a vector space model that utilizes cosine similarity for vector comparisons. The processor creates a vector for the Query using the TF-IDF scores and one for each remaining corpus document also using the TF-IDF scores. The processor then ranks the documents using a cosine similarity function to determine the similarity between a given corpus document and the original search Query...” [0041], “... After the corpus documents are ranked, the rankings can be displayed to a searcher who can then review the documents...” <examiner note: search results are ranked based on TF-IDF algorithm>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include TF-IDF algorithm as disclosed by Buckley into Sun as a way to determine the relevance between the query and potential search results. The search results are ranked based on relevancies.
Claim 14 is similar to claim 4. The claim is rejected based on similar reason

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Pub 2007/0179949 A1), in view of Cramer (U.S. Pub 2013/0262455 A1), as applied to claim 1 and 11 respectively, and further in view of Thornton (U.S. Pub. 2018/0046721 A1)
Claim 6

	Thornton discloses wherein the machine learning model is a general linear model (GLM) classifier (a linear classifier 608) that converts documents into a feature matrix using, at least in part labels associated with selected relevant documents and labels associated with selected irrelevant documents ([0046], “... With reference to FIG. 6, a linear classifier 608 is trained with respect to each feature based on examples... The linear classifier 608 learns to partition joint feature set into relevant and irrelevant regions. For example, positive and negative examples of features from previous search results are collected based on previous user feedback. The linear classifier 608 learns to distinguish the negative examples 604 from the positive examples 606 for Feature 1 600 and Feature 2 602 based on the previous user feedback with respects to the relevance of a search result. The linear classifier 608 uses a support vector machines (SVM). SVM's are supervised learning models with associated learning algorithms that analyze data used for classification and regression analysis. In the exemplary embodiment, the linear classifier 608 uses SVM to generate a score for each search result based on the position of that search result in the selected feature space and the orientation of the linear classifier that partitions the feature space into " positive" and "negative" regions. The scores generated by the linear classifier 608 are used to rank the search results by relevance...” [0047], “... The training examples can be collected based on real-time user feedback while in parallel features from a future search result can be extracted. For example, as the user is providing feedback on search results so that the customized second filter can collect positive and negative examples of features in the search results presented to the user, the framework can extract features and create a feature space of a future search result in parallel. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include linear classifier is trained to partition feature sets/training data into relevant or relevant as disclosed by Thornton into Sun and Cramer to extract features of search results to using trained model.
Claim 15 is similar to claim 5. The claim is rejected based on similar reason
Claim 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Pub 2007/0179949 A1), in view of Cramer (U.S. Pub 2013/0262455 A1), as applied to claim 1 and 11, and further in view of Mugali (U.S. Pub 2018/0329935)
Claim 8
Claim 7 is included, however, Sun does not explicitly disclose wherein the instructions further cause the computing system to provide a list of pre-existing corpuses based on a request from the user device, receive a selection of a pre-existing corpus from the list of pre-existing corpuses, and provide a list of pre-existing machine learning models including model information for at least a subset for the pre-existing machine learning models. 
Mugali discloses wherein the instructions further cause the computing system to provide a list of pre-existing corpuses based on a request from the user device, receive a selection of a pre-existing corpus from the list of pre-existing corpuses, and provide a list of pre-existing machine learning models including model information for at least a subset for the pre-existing machine learning models ([0042], “... In step 204, the resource management and classification system 130 may determine one or more algorithms that to be used in the content classification process for the data partition... Additionally, multiple different machine-learning algorithms may be assigned to different data partitions, thus likely resulting in classification hierarchies that have different tree-structure arrangements of levels and nodes. Several examples are described below of machine-learning based classifications that may be selected in step in 204 and performed in step 205... Additionally, in some cases, the resource management and classification system 130 may receive and analyze keywords passed in from search engines associated with content resources, to better classify the content resources and/or to evaluate the quality of the machine-learning based classifications...”)Claim 9
Claim 8 is included, Mugali discloses wherein the instructions further cause the computing system to receive a request for a particular pre-existing machine learning model from the list of pre-existing corpuses, retrieve the pre-existing corpus, load the particular pre-existing machine learning mode, and provide search results based at least in part on information contained within the model information, the search results being ordered based on the particular pre-existing machine learning model ([0065] To process any of the above examples of requests received in step 601, the resource management and classification system 130 may initially determine one or more topic nodes in the derivative hierarchy that correspond to the input topics, in step 602. In step 603, the system 130 may retrieve the node mapping data for each of the derivative hierarchy nodes identified in step 602, and may use the node mapping data to access and retrieve corresponding data from the mapped nodes of the underlying classification hierarchy data structures. Finally, in step 604, the system 130 may process the responses received from each of the underlying data hierarchies, and may return the results to the requesting client. As noted above, the processing of the results in the step 604 may include, for example, aggregating results, determining overlapping results, and/or ranking the results received from multiple different underlying hierarchies, before formatting and returning those results to the client device..”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple machine learning models assigned to each data sources as discloses by Mugali into Sun so that when data sources are organized into hierarchical levels, machine learning models are assigned to data sources are selected to return search results.
Response to Arguments
Pg. 7 – Claim Objections
	The objection to claim 1, 11, and 16 are maintained. Please see pg. 2-3 above for explanation.
Pg. 7-8 – Miscellaneous
	Applicant’s argument has been considered.
Pg. 8 – Claim Rejections – 35 U.S.C. 112
The rejections to claims 5 and 16 are withdrawn as necessitated by Amendment.
Pg. 8 - Claim Rejections – 35 U.S.C. 101

Pg. 8 – Claim Rejections 103
	I. Pg. 9-10
    PNG
    media_image3.png
    192
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    417
    623
    media_image4.png
    Greyscale

Applicant’s argument has been considered; however, examiner respectfully disagrees because Sun and Cramer disclose all limitations.


Claim 1
Sun discloses a computing system comprising ([0019], fig. 1, a system search provider 102 comprises software and hardware elements): 
one or more hardware processors (U.S. Patent 6021409 incorporated by reference, col 5, fig. 1, computing system comprising search engine 140 configured as one or more multiprocessor) ; and 
memory storing instructions that, when executed by the one or more processors, cause the computing system to (U.S. Patent 6021409 incorporated by reference, col 5, fig. 1, computing system comprising search engine 140 configured as one or more multiprocessor, memories, disk storages): 
receive documents from one or more data sources to generate a corpus ([0021], line 1-4, “... The search provider 102 crawls content sources 116a, 116b and 116c in communication with the network 114, such as the Internet, which may comprise collecting combinations of content items and information regarding the same...” [0020], line 11-13, “... for maintaining cached copies at the persistent data store of content items that the content sources 116a, 116b and 116c host...” <examiner note: a collection of content items are received/crawled from content sources 116 a-c, and stored as copies/a corpus in persistent data store. According to the specification of the present application, “... one or more sets of documents (i.e., a corpus)...” [0048]. Therefore, a set of content items that is crawled and stored at the persistent data store is a corpus of crawled content items>); 
generate an index of the documents based on keywords and phrases contained in each of the documents of the corpus ([0021], line 4-16, “... The index component 104 generates an index... the index component 104 creates an index of word-location pairs that allows a search engine 108 to identify specific content items and information...” <examiner note: the index component creates an index of word-location pairs of the collected content items>);
receive a search criteria including keywords to search the corpus using the index ([0022], line 1-4, “... A user... submits a query to the search engine 108...” [0024], line 1-2, “... Upon receipt of the query, the search engine 108 examines the index using the terms comprising the query in an attempt to identify a result set that contains those content items...” <examiner note: the search engine exams the index in response to a search query to obtain result set>);
search the corpus using the index and the search criteria to generate search results ([0024], line 1-2, “... Upon receipt of the query, the search engine 108 examines the index using the terms comprising the query in an attempt to identify a result set that contains those content items...” <examiner note: the search engine exams the index in response to a search query to obtain result set of crawled content items/corpus of content items>);
order the search results ([0024], line 4-6, “... The search engine 108 formulates the result set... for presentation to the user...” [0029], line 8-17, “... The search engine... result set to the relevance engine 112. The relevance engine 112 applies the relevance function... to the one or more content items... calculating a relevance score for the content items in the result set. The search engine 108 receives the relevance scores for the content items in the result set from the relevance engine 112 and may utilize the relevance scores for ranking or ordering purposes...” <examiner note: the search results/result set are ranked/ordered based on relevance scores>); 
provide the search results to a user device ([0029], line 21-23, “... The search engine 108 transmits the ranked result set to the client device 118a and 118b for viewing by the user...” <examiner note: the ranked/ordered result set is presented to user>);
a machine learning model (relevance engine 112) configured to generate a probability of likelihood of relevancy for at least a subset of the documents of the corpus (the result set is a subset of content items in the persistent data store) ([0025], line 11-13, “... a relevance engine 112 that is operative to utilize machine learning that is trained by query differentiation to determine the relevance of a given content item to a given query...” [0027], line 1-3, “... Alternatively, the relevance engine 112 may access the persistent data store 110 to retrieve a past query (training query) and corresponding result set (training set)....” [0030], “...  each query, p∈Q, may be modeled as a probabilistic distribution over DxL as presented in Pq (d,l), d∈D, l∈L Equation 1: [0031] Equation 1 specifies the probability that content item d is assigned training relevance score l when paired with query q...” <examiner note: The relevance engine is trained to determine a relevance score to content items/search results relative to a given query>); 

update a machine learning model based on the selection of the one or more documents considered to be relevant; 
re-order the search results based on the probability of likelihood of relevancy for each of the at least a subset of the documents of the corpus; and 
provide the ordered search results based on the probability of the likelihood of relevancy to the user device, the search results including an ordered list of documents. 
Cramer discloses
update a machine learning model based on the selection of the one or more documents considered to be relevant ([0046], line1-3, “... At a certain period of time, consider that the user has viewed k documents whose summaries are s1, . . . , sk. The user model is then expanded...” [0047], line 1-2, “... the system considers not only the clicked summaries, but also the ones that are skipped...” [0048], line 1-3, “... every time the user model is updated the system re-ranks all of the documents in the result set...” <examiner note: the system monitors user’s interactions with search results. The selections of search results are considered as relevant and skipped search results are considered as relevant. The user model is updated based on user’ interactions and the search results are reranked based on updates of user model>); 
re-order the search results based on the probability of likelihood of relevancy for each of the at least a subset of the documents of the corpus ([0042] FIG. 2C...the first modified results might look after the user clicks on the document "George Washington University" 226 from the initial results... The set of matched documents remains the same, yet their order has changed based on the intelligence gathered as a consequence of the user's click on the document "George Washington University" 226. The system has determined that the user is most likely interested in universities containing the word "Washington" as opposed to George Washington the man or Washington the city or state. As a result, the "Access Washington Home Page" document 220, which was initially at the top of the list, has fallen to the sixth position 245 because the system has deemed, based on the behavior of the user, that the probability of this document being relevant to the user has declined. On the other hand, the "University of Washington" document 221, which was initially in the second position, has now moved to the top 240 because the system has deemed, again based on the behavior of the user, that the relevance of this document has increased. This process continues, for all practical purposes, for every document returned in the set of search results...” <examiner note: the initial search results are modified based on user’s selection. For instance, when user select document 226, the system updates the user model and re-ranks the initial search results. Document 240 is deemed that the probability of this document being relevant to the user is increased and the probability of document 220 being relevance to the selected document 245 is decreased>); and 
provide the ordered search results based on the probability of the likelihood of relevancy to the user device, the search results including an ordered list of documents (fig. 2C is a re-ranked search result list) 

	In pg. 10-14, applicant argues that “... It is important to note that Sun does not appear to disclose a system that receives documents from different data sources to generate a corpus, generates an index of the received documents based on keywords and phrases contained in the received documents, receive search criteria, search the corpus using the index, provide search results and subsequently receive a selection of documents of the search results considered to be relevant, and update a machine  learning model based on the selection. Similarly, Sun does not appear to teach or suggest using the selection of documents of the search results to generate a probability of likelihood of relevancy of the same documents of the corpus, re-order the documents based on the new probability of likelihood (i.e., based on the selection of relevant documents by the user of the same set of documents), and provide the ordered search results...”

([0021], line 1-4, “... The search provider 102 crawls content sources 116a, 116b and 116c in communication with the network 114, such as the Internet, which may comprise collecting combinations of content items and information regarding the same...” [0020], line 11-13, “... for maintaining cached copies at the persistent data store of content items that the content sources 116a, 116b and 116c host...” Further,  [0021], line 4-16, “... The index component 104 generates an index... the index component 104 creates an index of word-location pairs that allows a search engine 108 to identify specific content items and information...” 
Further, Sun and Cramer disclose every limitation of claim 1
receive a search criteria including keywords to search the corpus using the index ([0022], line 1-4, “... A user... submits a query to the search engine 108...” [0024], line 1-2, “... Upon receipt of the query, the search engine 108 examines the index using the terms comprising the query in an attempt to identify a result set that contains those content items...” <examiner note: the search engine exams the index in response to a search query to obtain result set>);
search the corpus using the index and the search criteria to generate search results ([0024], line 1-2, “... Upon receipt of the query, the search engine 108 examines the index using the terms comprising the query in an attempt to identify a result set that contains those content items...” <examiner note: the search engine exams the index in response to a search query to obtain result set of crawled content items/corpus of content items>);
order the search results ([0024], line 4-6, “... The search engine 108 formulates the result set... for presentation to the user...” [0029], line 8-17, “... The search engine... result set to the relevance engine 112. The relevance engine 112 applies the relevance function... to the one or more content items... calculating a relevance score for the content items in the result set. The search engine 108 receives the relevance scores for the content items in the result set from the relevance engine 112 and may utilize the relevance scores for ranking or ordering purposes...” <examiner note: the search results/result set are ranked/ordered based on relevance scores>); 
provide the search results to a user device ([0029], line 21-23, “... The search engine 108 transmits the ranked result set to the client device 118a and 118b for viewing by the user...” <examiner note: the ranked/ordered result set is presented to user>);
a machine learning model (relevance engine 112) configured to generate a probability of likelihood of relevancy for at least a subset of the documents of the corpus (the result set is a subset of content items in the persistent data store) ([0025], line 11-13, “... a relevance engine 112 that is operative to utilize machine learning that is trained by query differentiation to determine the relevance of a given content item to a given query...” [0027], line 1-3, “... Alternatively, the relevance engine 112 may access the persistent data store 110 to retrieve a past query (training query) and corresponding result set (training set)....” [0030], “...  each query, p∈Q, may be modeled as a probabilistic distribution over DxL as presented in Pq (d,l), d∈D, l∈L Equation 1: [0031] Equation 1 specifies the probability that content item d is assigned training relevance score l when paired with query q...” <examiner note: The relevance engine is trained to determine a relevance score to content items/search results relative to a given query>); 
However, Sun does not explicitly disclose
update a machine learning model based on the selection of the one or more documents considered to be relevant; 
re-order the search results based on the probability of likelihood of relevancy for each of the at least a subset of the documents of the corpus; and 
provide the ordered search results based on the probability of the likelihood of relevancy to the user device, the search results including an ordered list of documents. 
Cramer discloses
update a machine learning model based on the selection of the one or more documents considered to be relevant ([0046], line1-3, “... At a certain period of time, consider that the user has viewed k documents whose summaries are s1, . . . , sk. The user model is then expanded...” [0047], line 1-2, “... the system considers not only the clicked summaries, but also the ones that are skipped...” [0048], line 1-3, “... every time the user model is updated the system re-ranks all of the documents in the result set...” <examiner note: the system monitors user’s interactions with search results. The selections of search results are considered as relevant and skipped search results are considered as relevant. The user model is updated based on user’ interactions and the search results are reranked based on updates of user model>); 
re-order the search results based on the probability of likelihood of relevancy for each of the at least a subset of the documents of the corpus ([0042] FIG. 2C...the first modified results might look after the user clicks on the document "George Washington University" 226 from the initial results... The set of matched documents remains the same, yet their order has changed based on the intelligence gathered as a consequence of the user's click on the document "George Washington University" 226. The system has determined that the user is most likely interested in universities containing the word "Washington" as opposed to George Washington the man or Washington the city or state. As a result, the "Access Washington Home Page" document 220, which was initially at the top of the list, has fallen to the sixth position 245 because the system has deemed, based on the behavior of the user, that the probability of this document being relevant to the user has declined. On the other hand, the "University of Washington" document 221, which was initially in the second position, has now moved to the top 240 because the system has deemed, again based on the behavior of the user, that the relevance of this document has increased. This process continues, for all practical purposes, for every document returned in the set of search results...” <examiner note: the initial search results are modified based on user’s selection. For instance, when user select document 226, the system updates the user model and re-ranks the initial search results. Document 240 is deemed that the probability of this document being relevant to the user is increased and the probability of document 220 being relevance to the selected document 245 is decreased>); and 
provide the ordered search results based on the probability of the likelihood of relevancy to the user device, the search results including an ordered list of documents (fig. 2C is a re-ranked search result list) 

	
Section II – pg. 14-16
	Applicant argues that Sun and Cramer do not disclose limitations of claim 1. Examiner respectfully disagrees. Please see examiner’s argument in previous section.
Section III – pg. 16-18
	Applicant argues that Sun and Cramer do not disclose limitations of claim 1. Examiner respectfully disagrees. Please see examiner’s argument in previous section.
Section IV – pg. 18-20
	Applicant argues that Sun and Cramer do not disclose limitations of claim 1. Examiner respectfully disagrees. Please see examiner’s argument in previous section.
Section V – pg. 20-22
	Applicant argues that Sun and Cramer do not disclose limitations of claim 1. Examiner respectfully disagrees. Please see examiner’s argument in previous section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167